MEMORANDUM OPINION

                                          No. 04-12-00672-CV

                                            IN RE Val TRIF

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 24, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2012, relator Val Trif filed a petition for writ of mandamus and a motion

to stay proceedings. This court has determined that relator is not entitled to the relief sought.

Therefore, the petition and the motion to stay proceedings are DENIED. TEX. R. APP. P. 52.8(a).



                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-04937, styled Nereida Hernandez v. Val Trif, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.